DETAILED ACTION
Claims 1-5 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see Remarks filed 03/15/2022, with respect to the Ono reference and the longitudinal reference  model have been fully considered and are persuasive. Specifically, Applicant argues that Ono fails to teach a longitudinal reference model, which Examiner agrees and stated in the Non-Final Action mailed 12/22/2021. Therefore, Applicant argues, Ono does not teach “automatically executing the following sub-steps for all the voxels that belong to a segmented brain structure for which reference data of the longitudinal model exists”. Examiner agrees. Examiner also agrees that no reasonable combination of prior art teaches the limitations as claimed. The rejections of the claims have been withdrawn. 




Allowable Subject Matter
Claims 1-5 are  allowed.
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
ii) automatically executing the following sub-steps for all the voxels that belong to a segmented brain structure for which reference data of a longitudinal reference model exists: 
	iia) calculating a deviation of a volume change for the segmented brain structure from the longitudinal reference model; 
	iib) normalizing the deviation to obtain a quantitative value Q of the volume change in order to compare the deviation for the voxels belonging to different brain structures; 
	iic) setting the intensity value of the voxels of the segmented brain structure to the quantitative value Q previously obtained; 
	Claims 2-4 depend from claim 1 and are therefore also allowed. 

Regarding claim 5, neither the closest known prior art, nor any reasonable combination thereof teaches: 
ii) automatically executing the following sub-steps for all the voxels that belong to a segmented brain structure for which reference data of a longitudinal reference model exists: 
	iia) calculating a deviation of a volume change for the segmented brain structure from the longitudinal reference model; 
	iib) normalizing the deviation to obtain a quantitative value Q of the volume change in order to compare the deviation for the voxels belonging to different brain structures; 
	iic) setting the intensity value of the voxels of the segmented brain structure to the quantitative value Q previously obtained; 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666